UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7008



JERRY WAYNE WILSON,

                                             Plaintiff - Appellant,

          versus

DR. MARTIN DONELSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-94-970-R)


Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jerry Wayne Wilson, Appellant Pro Se. William Carrington Thompson,
Chatham, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. The parties con-

sented to the magistrate judge's jurisdiction under 28 U.S.C.A.

§ 636(c)(1) (West 1993). We have reviewed the record and the

magistrate judge's order and find no reversible error. Accordingly,
we affirm on the reasoning of the magistrate judge. Wilson v.
Donelson, No. CA-94-970-R (W.D. Va. June 27, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2